              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                  ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the parties’ Joint Submission

Regarding Discovery and Dispositive Motions [Doc. 223].

     In light of the parties’ Joint Submission, the Court enters the following

Order.

     IT IS, THEREFORE, ORDERED that any dispositive motions in this

case shall be filed no later than May 24, 2019.

     IT IS SO ORDERED.        Signed: May 3, 2019
